Court of Appeals
                        Fifth District of Texas at Dallas
                                          MANDATE

TO THE 194TH JUDICIAL DISTRICT COURT OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 10th day of August, 2015, the
cause on appeal to revise or reverse the judgment between

TIMOTHY TEKELLA CARTY, Appellant                    On Appeal from the 194th Judicial District
                                                    Court, Dallas County, Texas
No. 05-15-00725-CR         V.                       Trial Court Cause No. F15-52971-M.
                                                    Opinion delivered by Justice Schenck,
THE STATE OF TEXAS, Appellee                        Justices Bridges and Lang participating.

was determined; and this Court made its order in these words:

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 20th day of October, 2015.




                                                                      LISA MATZ, Clerk